DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Status
Claim 1-28 are currently pending.

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not fully persuasive. 
The Applicant has discussed the features: “Communicating Test Results” and “Authorizing Release of Test Results and Determining Access” as it relates to the passages of the Wisniewski prior art, which were relied upon in the Final rejection dated 04/11/2022. These features, however, were found to be disclosed by Wisniewski prior art (and supported by the contents pf Provisional Application for Patent U.S. 63/053021) in further, previously un-relied upon passages. A detailed discussion of said further passages has been provided, below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-16, 18-23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676 or the contents of Provisional Application for Patent U.S. 63/053021.
Regarding claims 1 and 14,
WISNIEWSKI teaches a method and corresponding system, the method (and system, by extension) comprising:
providing an area of congregation having one or more points of entry being an entry into the area of congregation whose entry is controlled by a safe entry monitoring system ([0038] For example, the system 100 may be used to control access to a medical testing lab, medical waiting room, and/or other medical service provider facility. The system 100 may also be used to control access to an event venue, a restaurant, a nursing home, a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area);
performing, at home using a testing unit, an analysis of a medical condition of a user related to a pathogen ([0087] teaches a “home test kit for a communicable illness”); 
communicating a test result of the medical condition analysis to the user ([0087] teaches that a person, having obtained the home test, may “complete the home test and self-enter the test results into an app for an identity system…”. The test results must therefore be communicated to the user in order for the user to self-enter said test results);
authorizing, by the user, release of the test result of the medical condition analysis to the  safe entry monitoring system ([0087] teaches, “…The person may complete the home test and self-enter the test results into an app for an identity system executing on a mobile device. The app may obtain one or more digital representations of one or more biometrics from the person in order to determine an identity for the person and associate the test results with the identity.” The fact that the person must self-enter the test results into the system in order for the system to obtain the results of the medical analysis, inherently corresponds to an authorized release of the test results to the system by the user);  and
determining, using a computer system of the safe entry monitoring system at a particular point of entry ([0126] teaches that operation 1410 requires an electronic device, such as a component of one or more of the identity systems 206-506 of FIGS. 2-5 and/or the identity system device 1006 of FIG. 10, may determine an identity of a person), entry of the user into the area of congregation based on the test result of the medical condition analysis (Figure 14 in combination with [0126] teaches a flow chart for the medical screening entry system. Steps 1430 and 1440 in fig. 14 teach that after obtaining test results, the system shall perform an action such as controlling access, based upon a determined a confidence level in the test results; [0127] teaches that the confidence level may be determined based on the type of test).

Regarding claims 2 and 15,
Wisniewski teaches determining entry of the user further comprising denying access to the area of congregation though the particular point of entry when the result of the medical condition analysis does not meet an entry requirement and granting access to the area of congregation though the particular point of entry when the result of the medical condition analysis meets the entry requirement ([0126] teaches denying access when the confidence level is below the threshold; and alternatively, providing different levels of access for different confidence levels.)


Regarding claims 3 and 16,
Wisniewski teaches that the medical condition analysis is a pathogen test and the entry requirement is a negative pathogen test ([0076] teaches that the information analysis may indicate “…infection statuses, vaccinations, immunology data, results of antibody tests evidencing that a person has had a particular communicable illness and recovered, blood test results, saliva test results, and/or the like), and so on” ).

Regarding claims 5 and 18,
Wisniewski teaches that the medical condition analysis is a vaccination and the entry requirement is a completed vaccination ([0041] and [0076] teaches that information includes vaccination information).

Regarding claims 6 and 19,
Wisniewski teaches that the medical condition analysis is a test of an attribute of the user ([0041] teaches that the system references at least temperature and/or pupil dilation; [0076] teaches that the information stored by the system may include results of antibody tests).

Regarding claims 7 and 20,
Wisniewski teaches that an attribute of the user is a genetic marker ([0041], [0098] and [0111] teach that the system may reference DNA information).


Regarding claims 8 and 21,
Wisniewski teaches that the medical condition analysis is a test for one of an absence or presence of a disease ([0036] and [0076] teach an antibody test, the results of which may indicate “presence or absence of disease”).

Regarding claims 9 and 22,
Wisniewski teaches that the area of congregating is one of a building, a vehicle and a venue ([0038] teaches that the system 100 may be used to control access to a medical testing lab, medical waiting room, and/or other medical service provider facility. The system 100 may also be used to control access to an event venue, a restaurant, a nursing home, a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area.)

Regarding claims 10 and 23,
Wisniewski teaches determining entry of the user further comprising performing a rule-based interpretation of the medical condition analysis result to determine the entry requirement ([0098] and Fig. 11 teach an algorithm for comparing stored information with test result information and making an access decision dependent upon said comparison, thus said algorithm is interpreted as corresponding to “rule-based interpretation…” as recited).



Regarding claims 12 and 25,
Wisniewski teaches determining entry of the user at the particular point of entry further comprises verifying, by the safe entry system that controls the particular point of entry, an identity of the user using identifying information of the user ([0041] teaches authentication via scan of a user’s identification).

Regarding claims 13 and 26,
Wisniewski teaches that the user identifying information is one of a name of the user, a photograph of the user, a fingerprint of the user and a facial scan of the user ([0041] teaches validating a scan of a facial image via a camera.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676, in view of LEE (US 2020/0388094).
Regarding claims 4 and 17,
Wisniewski teaches the system and method of claims 3 and 16, but fails to expressly teach that the entry requirement is a negative pathogen test within a period of time of entry into the area of congregation.
LEE teaches that the entry requirement is a negative pathogen test within a period of time of entry into the area of congregation ([0045] teaches that it’s well known in a system which references access rights prior to granting access to utilize access rights which expire).
	Before the effective filing date of the invention, it would have been obvious to modify Wisniewski per the teachings of Lee, employing an entry requirement wherein a negative test must correspond to a predefined period of time, since Lee teaches that this shall ensure that access is provided only within a predetermined period of validity.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676, in view of PULITZER (US 2020/0152339).
Regarding claims 27 and 28,
Wisniewski teaches the system and method of claims 1 and 14, but fails to expressly teach generating a photograph of the result of the medical condition analysis of the user related to the pathogen.
	PULITZER teaches generating a photograph of the result of the medical condition analysis of the user related to the pathogen ([0101] teaches that a user may send a photograph of a test result via a button actuation of a user device).
Before the effective filing date of the invention, it would have been obvious to modify Wisniewski per the teachings of Pulitzer, transmitting to the safe entry monitoring system, a photograph of test results, since Pulitzer teaches that a photograph is an alternative means of providing medical/health related information. 

Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689